Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-12-2008

USA v. Edwards
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3170




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Edwards" (2008). 2008 Decisions. Paper 1625.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1625


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 05-3170
                                     ____________

                           UNITED STATES OF AMERICA

                                            v.

                                DOUGLAS EDWARDS,

                                          Appellant
                                     ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No. 02-cr-00662)
                          District Judge: Mary A. Laughlin
                                    ____________

                            Argued October 17, 2007
           Before: FISHER, ALDISERT and GREENBERG, Circuit Judges.

                                (Filed: February 12, 2008)

Anna M. Durbin (Argued)
50 Rittenhouse Place
Ardmore, PA 19003
       Attorney for Appellant

Karen L. Grigsby (Argued)
Office of United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106
       Attorneys for Appellee
                                       ____________

                                OPINION OF THE COURT
                                     ____________

FISHER, Circuit Judge.

       Douglas Edwards appeals from his conviction for possession of a firearm which

has been shipped or transported in interstate commerce by a person who has been

convicted of a crime punishable by imprisonment for a term exceeding one year. 18

U.S.C. § 922(g)(1). On appeal, he argues that (1) the Government’s acknowledged

failure to turn over evidence that could have been used to impeach the primary witness for

the prosecution violated Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United

States, 405 U.S. 150 (1972); (2) the Government’s peremptory strike of a 70-year old,

African-American female juror on the basis of her age and her status as a “political

person” violated Batson v. Kentucky, 476 U.S. 79 (1986); (3) the District Court confused

the jury in the way it defined the terms “constructive possession” and “knowing” in its

jury charge; and (4) his sentence was unreasonable in light of his age and other factors.

For the reasons set forth below, we will affirm the judgment of the District Court.

                                  I. Factual Background

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.




                                              2
       On March 23, 1999, Douglas Edwards was involved in an altercation with his

former girlfriend, Dawn Matthews. Allegedly, Matthews, who had been waiting outside

of Edwards’ home in South Philadelphia to give him a birthday present, verbally and

physically assaulted Edwards’ new girlfriend, prompting Edwards to punch Matthews in

the eye. Matthews then drove to a nearby gas station, called 911, and reported the

incident to the responding officers (one of whom was Officer Fidler). She then

proceeded to the police station where she filed a formal police report. In addition, she

filed a complaint (known as a “CAP”) against a rogue police officer with Cpl.

Sidebotham in which she alleged that the rogue officer was a friend of Edwards and was

helping him to elude police. As Matthews was leaving the police station, she happened to

see Edwards drive by and hailed a patrol car operated by Officer Flagler and another

officer. After explaining that she had seen Edwards, she rode along with police in what

became a high-speed chase involving a number of officers. Ultimately, with Matthews’

help, the police apprehended Edwards and recovered a gun from under the dashboard of

his car.

       Edwards was charged with possession of a firearm which has been shipped or

transported in interstate commerce by a person who has been convicted of a crime

punishable by imprisonment for a term exceeding one year. At trial, his primary defense

was that Matthews had planted the gun in his car in an attempt to frame him. Edwards

was subsequently convicted, but on the day scheduled for sentencing, the Government



                                             3
revealed that it had inadvertently withheld police statements that could possibly have been

used to impeach Matthews’ testimony. The District Court found that while the statements

were improperly withheld, the error was not material under the Brady/Giglio framework.

Edwards was sentenced under the Armed Career Criminal Act (“ACCA”) to 235 months

in prison. This direct appeal followed.

                        II. Jurisdiction and Standard of Review

       We exercise jurisdiction over this appeal pursuant to 28 U.S.C. § 1291 and 18

U.S.C. § 3742. Edwards presents a variety of claims which we will review under a

number of different standards. With regard to Edwards’ Brady/Giglio claim, we will

review the conclusions of law de novo and findings of fact for clear error. United States

v. Risha, 445 F.3d 298, 303 (3d Cir. 2006). Whether the district court erred in concluding

that the prosecutor was not motivated by discriminatory intent in striking a juror is a

finding of fact, and is reviewed for clear error. United States v. Milan, 304 F.3d 273, 281

(3d Cir. 2002). Whether the district court applied the appropriate framework to the

Batson analysis is a question of law and subject to plenary review. Id. at 283. Although

we generally review jury instructions for abuse of discretion, our review is plenary when

the question is whether a district court’s instructions misstated the law. But where the

issue is not preserved, as here, our review is limited to plain error. United States v.

Dobson, 419 F.3d 231, 236 (3d Cir. 2005). We will review the sentence for




                                              4
reasonableness under an abuse of discretion standard. Gall v. United States, 128 S. Ct.
586, 600 (Dec. 10, 2007).

                                      III. Discussion

                                  A. Brady/Giglio Claim

       It is undisputed that a gun was found under the dashboard of the car Edwards was

driving at the time of his arrest. Edwards’ defense at trial was based on the theory that he

had never possessed or known about the gun, and that Matthews had planted it there on

the night of their altercation in order to frame him. Edwards presented evidence,

including two witnesses, in support of this theory and the Government likewise presented

evidence disputing it, relying primarily on Matthews’ testimony, although the

Government was also able to substantially undermine the impact of Edwards’ witnesses’

testimony on cross-examination. Matthews testified that she was aware of the gun

because Edwards had often carried a gun in such a manner during their relationship. She

also testified that she told police about the gun immediately before the arrest, a point the

Government repeated in its closing argument. The jury implicitly rejected Edwards’

version of the story when it convicted him of possession of that firearm.

       Edwards was unaware that during trial, the Government was in possession of

certain statements taken in the course of an Internal Affairs Division (“IAD”)

investigation of the alleged rogue officer. Among these statements, which were

inadvertently withheld from Edwards until after the verdict, were at least two statements



                                              5
made by officers involved in the Edwards investigation tending to show that Matthews

first told the responding officers that Edwards possessed a gun at the time immediately

following her 911 call, and again mentioned a gun to at least one officer at the precinct at

some point after making her formal CAP. Edwards argues that the withholding of these

statements violates Brady/Giglio because (1) he was not able to use the statements to

impeach Matthews’ testimony at trial, where she stated that she first told police that

Edwards carried a gun immediately before Edwards was arrested; (2) the Government

compounded the error by stating in its closing argument that Matthews “said nothing

about a gun” to the responding officers; and (3) he was induced to agree to a false

stipulation with Government that he would not have agreed to had he been aware of the

withheld statements.1 Edwards now argues that had these statements been available to

him, the jury might have arrived at a different verdict, and therefore the Government’s

failure to turn the statements over violated Brady/Giglio.

       Brady, relying on the Due Process Clause, requires the government to disclose any

evidence in its possession that is favorable to the accused and material to either guilt or

punishment. 373 U.S. at 87. Giglio extended this rule to include impeachment evidence

as well as exculpatory evidence. 405 U.S. at 153-54. Good faith on the part of the




       1
        Edwards presents arguments (2) and (3) as separate claims. Because all of these
claims essentially relate to the timing of Matthews’ revelation of the gun to the police, we
will consider the cumulative effect of these claims and their relationship to the withheld
statements in determining whether the statements were material under Brady/Giglio.

                                              6
government is not a defense to such a violation. United States v. Mitchell, 365 F.3d 215,

254 (3d Cir. 2004). To establish a Due Process violation, “it must be shown that

(1) evidence was suppressed; (2) the evidence was favorable to the defense; and (3) the

evidence was material to guilt or punishment.” Risha, 445 F.3d at 303.

       The parties do not dispute that the IAD statements were suppressed and were at

least marginally favorable to the defense under their theory of the case. Therefore, the

remaining question is whether the suppression was material to the outcome. Evidence is

material if it is reasonably probable that the result of the proceeding would have been

different if the evidence had been available to the defense at trial. United States v.

Bagley, 473 U.S. 667, 682 (1985). A reasonable probability means “a probability

sufficient to undermine confidence in the outcome.” Id. In making this determination,

we must give appropriate deference to the District Court, “given the difficulty inherent in

measuring the effect of a non-disclosure on the course of a lengthy trial covering many

witnesses and exhibits.” Risha, 445 F.3d at 303 (internal citations and quotation marks

omitted).

       Matthews testified at trial that she first mentioned the gun to Officer Flagler

immediately prior to the arrest of Edwards and the recovery of the gun from Edwards.

Thus, the only withheld IAD statements with any impeachment value are those of Officer

Fidler, one of the officers who first responded to her 911 call, and Cpl. Sidebotham, the

officer who took the CAP regarding the rogue officer who supposedly helped Edwards



                                              7
evade police capture. In his IAD interview, Fidler remembered “the complainant

mentioning something about the gun,” but told investigators, “I don’t recall any of the

specifics.” Sidebotham told IAD investigators that Matthews, after submitting her formal

CAP, told him that the rogue police officer “had given Edwards a gun that she thought

was stolen. I told Sgt. Leo Costello about the incident and the gun. Later that night . . .

Costello told me that there was a pursuit and Edwards was arrested. He said that a gun

was recovered. At that time he did not know that it was stolen.” In addition, in a memo

he prepared the night of the incident, Sidebotham wrote that “Costello stated that

[Matthews] told him that [identity redacted] gave the def [sic] a gun which turned out to

be stolen.”

       Edwards argues that these statements show that Matthews repeatedly told police

that Edwards had a gun from the time of the incident onward, and that her testimony

regarding the timing of this revelation was false. He suggests that this supports the

conclusion that Matthews planted the gun in an attempt to frame him. However, we agree

with the District Court that “Matthews would not have acted the way she did on the night

of the incident had she planted the gun to get the defendant in trouble” and that even if

the jury had been aware that Matthews told police as early as her 911 call that Edwards

kept a gun under his dashboard, this does not automatically prove that Matthews in fact

desired to, or was able to, plant the gun in Edwards’ vehicle.




                                              8
       The timing of Matthews’ revelation about the gun, while potentially relevant, is

only a small and circumstantial piece of evidence with limited probative value. The most

reasonable inference is that Matthews was angry and hurt over the altercation, knew about

Edwards’ habit of keeping a gun because of her longstanding intimate relationship with

him, and sought to do him harm by alerting police of its potential presence. For these

reasons, and those articulated by the District Court in its lengthy discussion of this issue,

see U.S. v. Edwards, No. 02-622, 2004 WL 2590503, *14 (E.D. Pa. Nov. 12, 2004)

(unreported), the withholding of the statements does not sufficiently undermine

confidence in the outcome, and thus, no Brady/Giglio violation has occurred.

                                      B. Batson Claim

       Edwards also claims the District Court violated Batson, 476 U.S. at 84, when it

allowed the prosecutor to use a peremptory strike against a seventy-year-old black woman

and former member of the school board. Edwards makes essentially two claims: (1) that

the prosecutor’s two proffered race-neutral reasons for using a peremptory strike, her age

and her affiliation with the school board (she was a “political person”), were pretextual,

and that the strike was in fact motivated by racial discrimination, and (2) that excluding

this juror on the basis of her age, in and of itself, violated the Equal Protection Clause.

These claims are without merit.

       Generally, a claim alleging bias in the use of peremptory strikes in a criminal trial

is governed by the doctrine established in Batson, which held that the exclusion of



                                              9
veniremen from a jury on the basis of race violated the Equal Protection clause of the

Fourteenth Amendment. See Miller-El v. Cockrell, 537 U.S. 322, 328-29 (2003).2 Trial

courts use a three-step framework to analyze such allegations of racial bias in the use of

peremptory strikes: first, the opponent of the strike must make a prima facie showing that

a peremptory strike has been exercised on the basis of race. The burden of production

then shifts to the proponent of the strike to offer a race-neutral reason for the strike. In

light of the parties’ submissions, the Court must finally determine whether the opponent

(who continues to bear the burden of persuasion throughout, see, e.g., Hardcastle v.

Horn, 368 F.3d 246, 256 (3d Cir. 2004)) has shown purposeful discrimination. Id.

       Here, the prosecution offered the juror’s age and political status as race-neutral

bases for using a peremptory challenge. Edwards argues that age is not a good indicator

of trustworthiness and should not be relied upon as a factor in selecting juries, but does

not point to any evidence that age is somehow a proxy for race in this context, or that it is

not the true motivation behind the strike. He also seems to argue that even if age was not

offered as a pretext, it is, in and of itself, an impermissible basis upon which to

peremptorily challenge a juror. This argument is meritless. Age, unlike race, is not

subject to “strict scrutiny” in the traditional equal protection framework, and therefore

does not warrant the same safeguards with respect to jury selection. See Pemberthy v.


       2
        The Batson doctrine has been extended to federal prosecutions through the Fifth
Amendment and generally has been applied using the same analytical framework. United
States v. Milan, 304 F.3d 273, 281 (3d Cir. 2002).

                                              10
Beyer, 19 F.3d 857, 870-71 (3d Cir. 1994). Therefore, peremptory challenges on the

basis of age are generally permissible. Moreover, Edwards gives only cursory attention to

the second reason offered by the prosecutor – the desire to keep “political” people, in this

case a school board member, off the jury. While Edwards suggests that a strike on such a

basis is undesirable as a policy matter, as a matter of law it constitutes a legitimate race-

neutral reason, and Edwards has not carried the burden of showing that this rationale was

pretextual or otherwise impermissible. Thus Edwards has not shown purposeful

discrimination with respect to selection of the jury.

                          C. Confusing Jury Instruction Claim

       Edwards also contends that the District Court’s instruction to the jury regarding

constructive possession of a firearm was “confusing” and “unintelligible.” These claims

are groundless. Edwards essentially argues that the jury might have interpreted the

court’s distinction between “direct” and “indirect” control as stating that Edwards could

be found to have had possession of the gun, even if he was not aware that it was in the

car, as long as he knew that the object was, in fact, a gun. However, the Court’s

instruction, regardless of the choice of language, is correct as a matter of law. The

Court’s instruction, taken in toto, adequately explained the concept that “possession” may

be “actual” or “constructive,” and that such possession must have additionally been

“knowing” for the defendant to be found guilty. While it is always possible that a jury

may be confused by a poorly articulated instruction, it seems highly unlikely that the jury



                                              11
was confused in this instance. The question of whether Edwards or Matthews placed the

gun under the dashboard was the central issue in the case. After deciding that question,

applying the legal concept of possession is relatively intuitive and not highly complicated

in this context. Moreover, the issue was not preserved for review because Edwards did

not object to the instructions at the time or ask for any point to be clarified. Regardless,

the instruction was correct as a matter of law and the District Court did not abuse its

discretion in the manner in which it articulated the legal concepts explained therein.

                            D. Unreasonable Sentence Claim

       Finally, Edwards argues that his sentence was unreasonable because the District

Court “mechanically” applied the Armed Career Criminal Act and did not consider

factors such as a lowered risk of recidivism for people in Edwards’ age category.

       The Presentence Investigation Report (“PSR”) calculated that Edwards had an

adjusted offense level of 30 after calculating a base offense level of 24 and adding

enhancements for the stolen gun, his attempts to evade police, and subsequent allegations

of obstruction of justice. Because the District Court found that there was not substantial

evidence of obstruction of justice, it recalculated and found an adjusted offense level of

28. However, the District Court agreed with the PSR that Edwards was an armed career

criminal under the ACCA, 18 U.S.C. § 924(e). Because of this, the District Court

observed that his offense level automatically became 33 under ACCA and U.S.S.G.

§ 4B1.4(b)(3)(B), regardless of whether his original adjusted base offense level was



                                              12
calculated as 28 or 30. Combined with his Criminal History Category of VI, the Court

found an advisory range of 235 to 293 months. The ACCA also carries with it a

mandatory minimum sentence of 15 years. After considering the factors set forth in 18

U.S.C. § 3553(a), the District Court imposed a sentence of 235 months, the lowest

possible within-Guidelines sentence. In explaining its decision, the Court stated that

“there is hope for Mr. Edwards and I don’t think the high end of the guidelines is

necessary.”

         There is no dispute that Edwards is an armed career criminal or that the guideline

range resulting from the ACCA application was correctly calculated. And contrary to

Edwards’ contention, the District Court did not “mechanically” apply the ACCA to his

sentencing determination. As it has been instructed to do, the District Court scrupulously

considered and applied the § 3553(a) factors, including § 3553(a)(4), which directs courts

to correctly calculate and consider the Guidelines range before imposing a sentence.

United States v. Booker, 543 U.S. 220, 264-65 (2005); United States v. Cooper, 437 F.3d
324, 331 (3d Cir. 2006). Applying the ACCA and precisely calculating the resulting

recommended Guidelines range thus constitutes part of the application of § 3553(a), and

therefore Edwards’ argument that the ACCA was applied “mechanically” necessarily

fails.

         Edwards further argues that the District Court should have given greater weight to

his age and marital status in making its sentencing determination. As discussed above, in



                                              13
evaluating whether the District Court abused its discretion, we look to see whether the

Court considered all of the factors set forth in 18 U.S.C. 3553(a). Booker, 543 U.S. at

264-65; Cooper, 437 F.3d at 331. The Court carried out this analysis. It considered

Edwards’ criminal history, calling it “probably the worst record” he’d seen in five years;

Edwards’ assault on Matthews and his flight from police; the need to protect society from

repeat offenders; and Edwards’ need to learn to control his anger. Edwards has been a

persistently violent person and has continuously engaged in criminal behavior for the

greater part of his life. While it may be true that in general, older, married individuals

have lower rates of recidivism, Edwards was only thirty-nine at the time of conviction and

has not shown any signs of tempering his conduct. Where the District Court has carefully

applied the § 3553(a) factors, it is not obligated to discuss every argument made by the

defendant as to why his sentence should be different. Cooper, 437 F.3d at 329.

Defendant has therefore not met his burden of showing that the District Court abused its

discretion by not applying a below-Guidelines sentence in light of his age and marital

status and that his sentence is unreasonable. Id. at 332; see also Gall, 128 S. Ct. at 600.

                                             IV.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             14